DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The status of this application as a 371 of PCT/GB2018/053708 is acknowledged, as is claim of priority to foreign application GB1802325.9 and receipt of certified copies of papers required by 37 CFR 1.55.

Status of the Claims
The status of the claims as of the preliminary amendment filed 8/12/2020 is as follows: Claims 1-19 are cancelled. Claims 20-39 are newly pending in the application and have been considered below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/12/2020 and 10/12/2020 are in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites providing to the display “aligned plotted timelines generated by rotating the plotted timelines about a rotation center point.” Claim 36 thus appears to be introducing a new element of multiple “aligned plotted timelines” that are displayed, while parent claim 34 merely introduces a single “first plotted timeline.” In light of this language, it is unclear which particular timelines are intended to be referenced by “the plotted timelines” that are rotated about a center point. That is, these timelines could merely be referencing the new “aligned plotted timelines” introduced by claim 36 that have no express relationship with the first plotted timeline introduced by the parent claim, or it could be referencing the first plotted timeline of the parent claim in addition to some unknown additional timelines. For purposes of examination, Examiner interprets “the aligned plotted timelines” as referring to at least the first plotted timeline introduced in parent claim 34, in accordance with a similar limitation in claim 27. Claim 37 is also rejected on this basis because it inherits the indefinite language due to its dependence on claim 36. 
Claim 38 recites the limitation "the aligned plotted timelines" in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no previous introduction of multiple timelines, only a first timeline in parent claim 34. It is therefore unclear what additional timelines are being referred to and displayed in this claim, rendering it indefinite. For purposes of examination, Examiner interprets “the aligned plotted timelines” as the first aligned plotted timeline introduced in parent claim 34. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera, JR. et al. (US 20180042559 A1) in view of Rule (US 20150045641 A1).
Claims 20, 34, and 39
Cabrera teaches a method of rendering data representing the effect of one or more glycaemic change mediating factors on glycaemia (Cabrera abstract), the method comprising: 
recording a commencement time for a first glycaemic change mediating factor and an expected impact level for the first glycaemic change mediating factor (Cabrera [0284], [0287]-[0288], [0295], [0298], noting a user can input event/action data including time of an event and other event information such as type or amount of meals, type and intensity of exercise, types and amounts of insulin taken); and 
plotting a first timeline from the recorded commencement time of the first glycaemic change mediating factor, representative of the estimated effect on glycaemia of the first glycaemic change mediating factor, based on the recorded expected impact level for the first glycaemic change mediating factor (Cabrera Figs. 19A & 21, [0293]-[0294], [0298], noting predicted trends for blood glucose can be plotted on a timeline from a start time of an event or action based on the amount, type, etc. of the event); 
wherein the rendering comprises: 
aligning the first plotted timeline to represent the estimated effect from a start point corresponding to a current time (Cabrera Fig. 19A, [0293], [0298], noting alignment of the trend data at a vertical line that may represent a time of interest, i.e. a current time when an action is taken); and 
moving the first plotted timeline  (Cabrera [0172], [0209], [0322], noting glycemic data is displayed and updated in real time; the actual measured values of blood glucose concentration being plotted on the timeline would thus cause the plotted timeline to move as time progresses).  
In summary, Cabrera teaches a method by which past and predicted glycemic trend data is rendered for display on a timeline in accordance with the impact of relevant events or actions as input by a user. Though Cabrera discloses display of such data substantially in “real time” (see [0172], [0209], [0322]), it does not appear to explicitly disclose the movement of plotted timelines relative to a current time to facilitate such real time display. However, Rule teaches an equivalent system for displaying real-time glucose data and projected glycemic trends that includes a moving window to refine and update projected glycemic trends relative to new measurements obtained at a current time (Rule [0267]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the real-time display of actual and predicted glucose measurements on a timeline as in Cabrera to include a moving window allowing for continuously refined projected trends relative to an ongoing “current time” as in Rule in order to advantageously refine and improve the projected timeline in sync with the advance of actual time in accordance with actual measurements, as suggested by Rule [0267]. Such a combination would thus amount to the rendering of a plotted timeline (indicative of projected glucose concentrations) that moves in sync with the actual passage of time relative to a start point representing a current time. 
Regarding claim 34, Cabrera in view of Rule teaches an apparatus for outputting data representing the effect of one or more glycaemic change mediating factors on glycaemia, the apparatus comprising a display; a data input circuit; and a data processing circuit
Regarding claim 39, Cabrera in view of Rule teaches a non-transitory computer-readable storage medium storing software instructions which, when implemented by a computer device, causes the computer device to (Cabrera Fig. 3B, [0214]-[0216]) perform the method of claim 20, as explained above.
Claim 21
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches wherein the first glycaemic change mediating factor is included in a group comprising: administration of a pharmacologically active agent; consumption of food; performance of physical activity; exposure to external environmental stimulus; and a hormonal factor (Cabrera [0055], [0284]).  
Claim 22
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches wherein:Page 2 of 9Attorney Docket No. 7835-001 Client Docket No. P34894USN1the first glycaemic change mediating factor comprises administration of a pharmacologically active agent; the recorded commencement time comprises the time of administration of the pharmacologically active agent; the recording the expected impact level comprises recording dose information for the pharmacologically active agent; and the plotting the timeline of the estimated effect of the pharmacologically active agent on glycaemia takes place from the recorded start time for the administration of the pharmacologically active agent, and is based on the recorded dose information (Cabrera [0055], [0284], [0288], noting the event/action can include type and amount of insulin taken at a particular recorded event time; see also Figs. 19A & 21, [0293]-[0294], [0298], noting predicted trends for blood glucose are plotted from a start time of an event (e.g. insulin administration) based on the amount, type, etc. of the event (e.g. insulin dose)).  
Claims 23, 33, and 35
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches that the method of recording, plotting, aligning, and moving could be repeated for a second glycaemic change mediating factor (Cabrera [0055], [0284], [0288], noting multiple types of events/actions; see also Figs. 19A & 21, [0293]-[0294], [0298], noting predicted trends for blood glucose can be plotted for multiple events/actions from a start time of the events). Accordingly, the combination teaches recording a commencement time for a second glycaemic change mediating factor and an expected impact level for the second glycaemic change mediating factor; and plotting a second timeline from the recorded commencement time of the second glycaemic change mediating factor representative of the estimated effect on glycaemia of the second glycaemic change mediating factor, based on the recorded expected impact level for the second glycaemic change mediating factor; wherein the rendering comprises: aligning the second plotted timeline to represent the estimated effect from a start point corresponding to a current time; and moving the second plotted timeline relative to the start point, as time progresses.  
Claims 33 and 35 recite substantially similar subject matter as claim 23, and are also rejected as above. 
Claim 24
Cabrera in view of Rule teaches the method of claim 23, and the combination further teaches wherein the second glycaemic change mediating factor is included in a group comprising: administration of a pharmacologically active agent; Page 3 of 9Attorney Docket No. 7835-001Client Docket No. P34894USN1consumption of food; performance of physical activity; exposure to external environmental stimulus; and a hormonal factor (Cabrera [0055], [0284]).  
Claim 25
Cabrera in view of Rule teaches the method of claim 24, and the combination further teaches wherein: the second glycaemic change mediating factor comprises consumption of food; the recorded commencement time comprises the time of consumption of the food; the recording the expected impact level for the second glycaemic change mediating factor comprises recording glycaemic load information for the food; and the plotting the second timeline of the estimated effect of the consumption of the food on glycaemia takes place from the recorded start time for the consumption of the food, and is based on the recorded glycaemic load information (Cabrera [0055], [0284], [0288], noting the event/action can include carbohydrate intake at a particular recorded event time; see also Figs. 19A & 21, [0293]-[0294], [0298], noting predicted trends for blood glucose are plotted from a start time of an event (e.g. eating a meal) based on the amount, composition, etc. of the event (e.g. carbohydrate information of the food)).  
Claim 26
Cabrera in view of Rule teaches the method of claim 25, and the combination further teaches wherein the rendering the first and second timelines comprises aligning the plotted timelines with one another (Cabrera Fig. 19A, [0293], noting multiple projected impact timelines (including one related to the impact of eating an apple) are aligned with one another relative to a starting point). 
Claims 27 and 36
Cabrera in view of Rule teaches the method of claim 26, but the combination fails to explicitly disclose wherein the aligning the plotted timelines together comprises rotating the plotted timelines about a rotation center point. However, Cabrera does further contemplate rendering of multiple aligned timelines in a ring-shaped manner around a rotation center point (Fig. 5, [0229]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the linearly displayed aligned timelines of the combination such that they are rendered as a ring-shaped graph as contemplated by Cabrera in order to allow a user to more readily and easily detect patterns in the projected timelines in a new way, e.g. via color coding, as suggested by Cabrera [0229]-[0230]. 
Claim 36 recites substantially similar subject matter as claim 27, and is also rejected as above. 
Claim 28
Cabrera in view of Rule teaches the method of claim 26, but the combination fails to explicitly disclose wherein the aligning the plotted timelines comprises: arranging one of the plotted timelines closer to a rotation center point than the other; and rotating the plotted timelines around said rotation center point. However, Cabrera does further contemplate rendering of multiple aligned timelines in a ring-shaped manner around a rotation center point, with one timeline being closer to the center point than another (Fig. 5, [0229]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the linearly displayed aligned timelines of the combination such that they are rendered as a ring-shaped graph as contemplated by Cabrera in order to allow a user to more readily and easily detect patterns in the projected timelines in a new way, e.g. via color coding, as suggested by Cabrera [0229]-[0230]. 
Claim 29
Cabrera in view of Rule teaches the method of claim 26, but the combination fails to explicitly disclose wherein the aligning the plotted timelines comprises scaling the plotted timelines so that each of the plotted timelines is rendered around a circle in which one complete revolution corresponds to a predetermined time period. However, Cabrera does further contemplate rendering of multiple aligned timelines in a ring-shaped manner around a circle, with one revolution of the circle corresponding to a predetermined time period like one day (Fig. 5, [0229]). It would have been obvious to one of ordinary skill 
Claim 30
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches removing a previous estimated effect from the rendering, as time progresses and the plotted timeline moves past the start point (Rule [0267], noting that projected trends (i.e. estimated effects) are refined as time progresses, indicating that previous or outdated predictions would be removed from display).  
Claim 31
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches wherein the rendering comprises providing an indicator on a plotted timeline, indicating the estimated effect on glycaemia, and corresponding to the current direction and strength of the estimated effect on glycaemia (Cabrera [0300], noting that visual indicators of the direction and strength of an action’s effect on glucose concentration (e.g. direction and orientation of triangles) can be displayed in addition to the projected trend information on the timeline).  
Claim 32
Cabrera in view of Rule teaches the method of claim 20, and the combination further teaches wherein the plotting the first timeline of the estimated effect on glycaemia from the recorded commencement time comprises indicating the strength of the effect along the first timeline by gradation of the effect along the first timeline (Cabrera [0293], noting that the projected timelines of Fig. 19A can be modified as described in process 1310, including by fading out (i.e. grading) the prediction based on reliability or certainty parameters; see also [0272], noting the process of 1310 can include modifying trend displays with gradients of colors, shades, degrees of transparency or opacity, etc. to allow for visual detection of patterns).   
Claim 37
Cabrera in view of Rule teaches the apparatus of claim 36, and the combination further teaches wherein the apparatus comprises a portable electronic device (Cabrera [0197], noting the display device 
Claim 38
Cabrera in view of Rule teaches the apparatus of claim 34, and the combination further teaches wherein the output circuit is further arranged to provide, to the display, a graphical representation of the aligned plotted timelines that is scaled to be readable in a widget area that comprises a portion of the display (Cabrera Fig. 19A, noting the timelines are displayed on a portion of the display device; see also [0220] & [0262]-[0263], noting that the displayed data is designed for devices of limited size, resolution, etc. and that such technical parameters are collected and utilized for displaying desired data, indicating scaling of GUI displays for readability).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Emoto et al. (US 20080045819 A1), Mazlish et al. (US 20170199985 A1), Shaw et al. (US 20140149329 A1), Schmidt et al. (US 20190022314 A1), Desborough et al. (US 20190015025 A1), and Zhong et al. (US 20180271455 A1) disclose systems for dynamically predicting glucose levels based on various patient factors and displaying the predicted timelines in various ways. Carnes et al. (US 20140022256 A1) and Johnson et al. (US 20120078665 A1) disclose systems for displaying aligned timelines based on physiological patient data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626